Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	These claims are renumbered as follows:
Claim 8 becomes Claim 1.
Claim 9 becomes Claim 2, which depends on claim 1; reads as “The process of making asphalt packets according to claim 1”.
Claim 10 becomes Claim 3, which depends on claim 1; reads as “The process of making asphalt packets according to claim 1”. 
Claim 11 becomes Claim 4, which depends on claim 1; reads as “The process of making asphalt packets according to claim 1”.
Claim 12 becomes Claim 5. 
Claim 13 becomes Claim 6, which depends on claim 5; reads as “The process according to claim 5”.
Claim 14 becomes Claim 7, which depends on claim 5; reads as “The process according to claim 5”.
Claim 15 becomes Claim 8, which depends on claim 5; reads as “The process according to claim 5”.
Claim 16 becomes Claim 9, which depends on claim 5; reads as “The process according to claim 5”.
Claim 17 becomes Claim 10, which depends on claim 5; reads as “The process according to claim 5”.


Reasons for Allowance
3.	The applicants cancelled non-elected claims 1-7 and 19-20.
	See Claim Amendment filed 12/29/2021.
4.	The claim objection set forth in Paragraph 3 of the previous Office action mailed 10/01/2021 is no longer applicable and thus, withdrawn because the applicants amended claims 9-10 and 14 to correct their informalities.
	See Claim Amendment filed 12/29/2021.
5.	The 112(b) rejection set forth in Paragraph 4 of the previous Office action mailed 10/01/2021 is no longer applicable and thus, withdrawn because the applicants amended claim 11 to provide the same with clarity.  Written descriptive support for this amendment is found at Page 21 of the specification as originally filed. 
	See Claim Amendment filed 12/29/2021.
6.	The present claims are allowable over the prior art references of record, namely, Hazlett (US 5,254,3851), Vincent et al. (US 2018/01556292), and Lindquist (US 2015/0183178).
7.	None of these cited references individually or in combination teaches or would have suggested the claimed process of making asphalt packets involving the steps of providing liquid asphalt, providing liquefied polymer, coextruding the asphalt and the polymer into an extrudate with the asphalt forming a core of the extrudate and the polymer forming an outer perimeter of the extrudate such that the polymer forms an outer surface of the extrudate, and cutting the 
	Specifically, Hazlett teaches process for preparing encapsulated asphalt involving the step of producing an asphalt or molten asphalt (corresponding to the claimed step of providing liquid asphalt) and encapsulating the asphalt with a polymeric coating (corresponding to the step of providing the claimed liquefied polymer) via heat sealing a film or tube shape of the desired polymeric material to form a three sided container or pouch (Col. 5, line 50-Col. 6, line 10).
	However, Hazlett does not specifically mention the step of coextruding the asphalt and the polymer into an extrudate with the asphalt forming a core of the extrudate and the polymer forming an outer perimeter of the extrudate such that the polymer forms an outer surface of the extrudate, and cutting the extrudate into asphalt packets having a surface area to volume ratio of 10 or greater as required by the claimed process for making asphalt packets.  Hazlett also does not specifically mention the steps of providing bottom sheet of polymer and top sheet of polymer, extruding liquefied asphalt between the top and bottom polymer sheets, cutting and sealing the top and bottom polymer sheets and asphalt together into asphalt packets comprising an asphalt inner volume and a polymer film coating outer surface having a surface area to volume ratio of 10 or greater as required by the claimed process for making asphalt packets.
	Vincent et al. and Lindquist do not remedy the deficiencies of Hazlett.  Vincent et al. only disclose a process for manufacturing pellets of bitumen which is solid at ambient 
	Furthermore, while Lindquist discloses method for preparing coextruded polymer films involving the steps of organizing polymer layers into layer packets, wherein the stack of polymer layers are coextrudable with each other, heating the multilayered polymer film, and molding and cooling the film with its contoured shape (Paragraph [0001] and see, for example, claim 24 of Lindquist), nevertheless, there is no mention of coextruding a liquid asphalt and  a liquefied polymer into an extrudate with the asphalt forming a core of the extrudate and the polymer forming an outer perimeter of the extrudate such that the polymer forms an outer surface of the extrudate, followed by cutting the extrudate into asphalt packets having a surface area to volume 
	Thus, the Hazlett alone or in combination with Vincent et al. and Linquist do not teach or would have suggested the claimed specific processes for preparing asphalt packets.
	Accordingly, the present claims 8-18 are allowable over the cited references of record.

Correspondence
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 04/29/2020.
        2 Cited in the IDS submitted by applicants on 04/29/2020.